Name: 2013/616/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2011
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/340 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2011 (2013/616/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Clean Sky Joint Undertaking for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Clean Sky Joint Undertaking for the financial year 2011, together with the replies of the Joint Undertaking (1),  having regard to the Councils recommendation of 12 February 2013 (05755/2013  C7-0040/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 71/2008 of 20 December 2007 setting up the Clean Sky Joint Undertaking (4), and in particular Article 11(4) thereof,  having regard to the Financial Rules of the Clean Sky Joint Undertaking adopted by Decision of its Governing Board on 7 November 2008,  having regard to Opinion No 2/2011 on the Clean Sky Joint Undertakings Financial Rules, delivered by the Court of Auditors on 8 February 2011,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0086/2013), 1. Grants the Executive Director of the Clean Sky Joint Undertaking discharge in respect of the implementation of the Joint Undertakings budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the Clean Sky Joint Undertaking, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 6, 10.1.2013, p. 9. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 30, 4.2.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of the decision on discharge in respect of the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Clean Sky Joint Undertaking for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Clean Sky Joint Undertaking for the financial year 2011, together with the replies of the Joint Undertaking (1),  having regard to the Councils recommendation of 12 February 2013 (05755/2013  C7-0040/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 71/2008 of 20 December 2007 setting up the Clean Sky Joint Undertaking (4), and in particular Article 11(4) thereof,  having regard to the Financial Rules of the Clean Sky Joint Undertaking adopted by Decision of its Governing Board on 7 November 2008,  having regard to Opinion No 2/2011 on the Clean Sky Joint Undertakings Financial Rules, delivered by the Court of Auditors on 8 February 2011,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0086/2013), A. whereas the Clean Sky Joint Undertaking (the Joint Undertaking) was set up in December 2007 for a period of 10 years to accelerate the development, validation and demonstration of clean air transport technologies in the Union for earliest possible deployment; B. whereas the Joint Undertaking started to work autonomously in November 2009; C. whereas the Court of Auditors stated that it has obtained reasonable assurances that annual accounts of the Joint Undertaking for the financial year 2011 are reliable; D. whereas the Court of Auditors has delivered a qualified opinion on the legality and the regularity of the transactions underlying the Joint Undertakings accounts; E. whereas the maximum contribution for the period of 10 years from the Union to the Joint Undertaking is EUR 800 000 000 to be paid from the budget of the Seventh Research Framework Programme; Budgetary and Financial Management 1. Takes note that the Joint Undertakings final amending budget for the financial year 2011 included commitment appropriations of EUR 175 000 000 and payment appropriations of EUR 159 800 000; further acknowledges that the utilisation rates for commitment and payment appropriations were 94 % and 64 % respectively; calls for a detailed progress report on those shortcomings which makes specific proposals for a gradual improvement in utilisation rates; 2. Expresses concern that the low rate for the payment appropriation reflects delays in the implementation of the Joint Undertakings activities include significant delays between the publication of the calls for proposals and the signature of the grant agreements; urges the Joint Undertaking to implement the necessary measures to avoid such delays reducing the average time between the publication of the call for proposals and the signature of the Joint Undertaking grant agreements from the 291 days of the first call of 2011; 3. Emphasises the fact that the low implementation of the budget turns out in excessive cash balance which stood at EUR 51 000 000 at the end of the year, representing 32 % of the available payment appropriations for 2011; 4. Regrets the fact that the Joint Undertaking, in contravention of its Financial Rules, carried over EUR 68 000 000 of payment appropriations to 2012, without a decision by the Governing Board; 5. Acknowledges the significant delays which occurred in 2011 in receiving the cost claims from grant agreements with Members and that the validation of a large number of claims could not, therefore, be completed for the final accounts; notes that the related in-kind contributions of EUR 52 000 000 could not be approved by the Governing Board in due time and, as a consequence, were not registered under net assets but reflected under liabilities; takes note that, as a consequence, the Joint Undertaking reported negative net assets of EUR 18 500 000 since the final accounts reflect this transitional situation that does not indicate any risk of solvency for the Joint Undertaking; 6. Is concerned that annual accounts of the Joint Undertaking received a qualified opinion from the Court of Auditors on the legality and the regularity of the transactions underlying those accounts on the grounds that the error rate resulting from the ex post audits was 6,16 %; notes that the Joint Undertaking completed ex-post audits covering EUR 44 300 000 (18,8 % of all cost claims received by the Joint Undertaking in the triennium beginning in 2008); regrets that the error rate resulting from those ex post audits was 6,16 % and 4,09 % when taking into account the corrective actions implemented such as a recovery mechanism; reiterates that the Joint Undertaking should reinforce without delay the quality of its ex-ante controls related to the grant management; requests that the discharge authority is informed of the results of the following ex-post audit processes conducted by the Joint Undertaking and that a detailed progress report be produced which makes specific proposals for a gradual reduction in error rates; Internal control systems 7. Notes from the Court of Auditors that the Joint Undertaking has not completely implemented its internal controls and financial information systems during 2011 including the new tool to manage the data relating to the cost claims submitted by the members and beneficiaries and that further work is needed on the ex ante control procedures applied for the validation of cost claims; urges the Joint Undertaking to implement the necessary measures for finalising its internal controls and financial information systems and the tools deemed necessary; 8. Regrets to be informed that the following weaknesses were noted in the ex-ante control procedures applied to cost claims submitted:  the checklists used for the ex ante control on cost claims were not always complete,  in one case, the audit certificate accompanying the cost claim of an associate included exceptions affecting personnel costs and subcontracting however no adjustment to the cost claim was made as a result of these exceptions,  contrary to the manual of financial procedures, there is no evidence that the operational agents are also verifying the financial aspects of the implementation of the contracts, and  in at least three transactions, the financial verifying and the authorising officer functions were the responsibility of the head of administration, contrary to the provisions of the manual of financial procedures and the principle of segregation of duties; 9. Acknowledges that the Accounting Officer completed the validation exercise of the underlying business processes in March 2012, as required by the Joint Undertakings Financial Rules; notes that a number of recommendations were made in the Accounting Officers validation report, in particular the need to improve the system for the validation of cost claims and the implementation of a tool to properly report to management, on budgetary and accounting matters; 10. Notes that in 2011, the Commissions Internal Audit Service carried out a risk assessment exercise and that based on the results of that risk assessment a strategic audit plan for 2012-2014 was presented to the Governing Board for adoption; recalls that the Joint Undertaking started to work autonomously in November 2009; 11. Takes note that the procedure for issuing recovery orders relating to the Joint Undertakings running costs was not properly applied as the request to the members to pay their 2011 contributions was not accompanied by the cash-flow forecast as required under the funding agreement; Other management matters 12. Notes the Court of Auditors finding that at the end of 2011, the Joint Undertaking had not yet completed the internal procedures to be used for the supervision of the application of the provisions regarding the protection, use and dissemination of research results; 13. Reiterates that the Court of Auditors suggested in its Opinion of 2011 on the Joint Undertakings Financial Rules that a number of areas needed to be amended to but this procedure has not yet been completed; welcomes that the Joint Undertaking will amend its Financial Rules together with the update to the framework financial regulation; 14. Notes that during 2011, the Joint Undertaking set up a Business Continuity Plan and made progress on the formalisation of the IT security policies and essential elements of a Disaster Recovery Plan have been defined however further work is needed to finalise and approve it; 15. Welcomes the fact that the Host State Agreement between the Joint Undertaking and the Belgian authorities concerning office accommodation, privileges and immunities and other support was signed on February 2012; Other issues 16. Reiterates its invitation for the Court of Auditors to provide, within a reasonable deadline, a special report to Parliament on common issues which occur due to the nature of the joint undertakings, and which should be addressed by the joint undertakings together with their partners in order to ensure their added value and efficient execution of Union research, technological development and demonstration programmes; notes, furthermore, that that report should include an assessment of the effectiveness of the joint undertakings establishment and structure. (1) OJ C 6, 10.1.2013, p. 9. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 30, 4.2.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72.